Citation Nr: 1721763	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-42 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran has active duty service from June 1971 to May 1974 and November 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for an acquired psychiatric disorder and TDIU.  The Board notes that the Veteran has a total schedular evaluation from March 23, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed PTSD is due to active service, and his diagnosed depression is due to his service-connected orthopedic disabilities.  

The Veteran has yet to be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric condition.  In a June 2007 VA treatment note, the examiner reported a diagnosis of personality disorder.  The examiner indicated that a diagnosis was difficult due to the Veteran's hostile and guarded presentation and that his behavior may be due to a personality style, or may actually be symptomatic of PTSD related to experiences he refused to discuss.  Since that time, VA treatments include additional diagnoses such as depressive disorder and PTSD.

The Board finds that such evidence creates a plausible connection between the Veteran's service and his current psychiatric disorders.  Such evidence, therefore, triggers the VA's duty to provide the Veteran a VA psychiatric examination to determine such nature and etiology of his diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As no psychiatric examination has been performed as to whether any acquired psychiatric disorder is related to service, there is insufficient evidence of record for adjudication of this claim on the merits.

For these reasons, the Board finds that remand is warranted to obtain an adequate psychiatric examination with regard to the nature and etiology of the Veteran's acquired psychiatric disorders.

The remand regarding the claim discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any diagnosed acquired psychiatric disorders.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As to each and every acquired psychiatric disorder diagnosed since the appellant filed his claim in July 2013, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is caused or aggravated by service or service-connected disability.  If a diagnosis of PTSD is based on a claimed in-service event, the examiner should specifically identify the service stressor or stressors that form the basis of the diagnosis.

A complete rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses and lay statements.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




